EXHIBIT 10.4

 

Agreement- August 10, 2013

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this "Agreement"), is made and entered into
as of August 10, 2013 (the "Effective Date"), by and between Immune
Pharmaceuticals Ltd., a company registered under the laws of the State of Israel
(together with any of its affiliates and subsidiaries, the "Company") and Jean
Elie Kadouche ("Consultant"). Company and Consultant may be referred to herein
individually as a "Party" and collectively as the "Parties".

  

1.

Appointment; the Services



 

1.1

Company hereby retains Consultant to serve as VP Biologics R&D and a Member of
the Scientific Advisory Board and to perform such other duties, tasks and
activities as are customarily performed by a VP Biologics R&D and a Member of
the Scientific Advisory Board of a company operating in Company's field and as
shall be agreed upon from time to time between Consultant and Company (the
"Services").

    1.2

The scope of the Services shall be determined by Company. Consultant shall
devote the time required for the performance of the Services as determined and
pre-approved by Company. Notwithstanding the foregoing, Consultant acknowledges
and agrees that the performance of the Services hereunder may require
significant domestic and international travel, including, but not limited to,
attendance at Company related meetings and participation in international
scientific conferences. For the avoidance of any doubt, any and all travel
requests and expenses shall be made in accordance with and subject to Company's
travel policy, as may be amended from time to time, and subject to Company's
prior written approval.

    1.3

The Parties agree that Consultant shall be an independent contractor of Company
and in no event shall an employer-employee or principal-agent relationship be
established between the Parties. Consultant shall not be entitled to execute
documents on behalf of Company in deviation from Company's signatory rights as
approved by Company's Board of Directors from time to time.

 

2.

Consultant's Representations, Warranties and Covenants

 

Consultant hereby represents, warrants and covenants to Company, and
acknowledges that Company is entering into this Agreement in reliance thereon,
as follows:

 



2.1.

Consultant has the necessary skills, knowledge and experience to fulfill his
obligations hereunder, shall do so diligently, professionally and
conscientiously and shall use his best efforts in the performance thereof.

   

2.2.

The execution and delivery of this Agreement and the fulfillment of the terms
hereof will constitute the valid, binding and enforceable obligations of
Consultant and will not violate, conflict with or constitute a default under or
breach of any agreement andlor undertaking andlor instrument, judgment, order,
writ or decree to which Consultant is a party or by which he is bound, or any
provision of law, rule or regulation applicable to Consultant, and do not
require the consent of any person or entity. In the performance of Consultant's
obligations hereunder, he will not make use of (i) any confidential or
proprietary information belonging to any third party, or (ii) any information to
which Consultant is restricted from disclosing or using due to contractual
undertakings or by law.

    2.3.

In the performance of the Services, Consultant will comply with all applicable
laws and regulations, including, without limitation, Company policies and
procedures.

    2.4.

Except as otherwise expressly provided herein, Consultant will not accept,
whether during the term of this Agreement or at any time thereafter, directly or
indirectly, any payment, benefit andlor other consideration, from any third
party in connection with Consultant's engagement with Company, without Company's
prior written authorization.

    2.5.

Company hereby acknowledges that Consultant may be currently, or in the future,
actively engaged in activities, render services to, or serve as a member of the
board of directors of, other entities in variety of fields that are similar to
the business of Company. There shall be no inference or breach of this Agreement
because of Consultant's current or future activities and nothing herein
contained shall be construed to limit or restrict Consultant in conducting such
activities, rendering such services to or serving as a board member of other
cntittcs, provided that such activmes do not compete with Company's business.
Consultant shall immediately notify the Board of any actual conflicts of
interests that may arise in connection with the performance of his Services and
duties under this Agreement.



 

 
 

--------------------------------------------------------------------------------

 

 

Agreement- August 10, 2013

 

 

3.

Fees and Payment

 

3.1.

In full consideration for the Services rendered in accordance with this
Agreement:

 

3.1.1.     Consulting Fee. Commencing as of the Effective Date, Consultant shall
be entitled to a daily consulting fee equal to USD 1,000 and up to USD 10,000
for up to 3 weeks per any calendar month (plus VAT) (the "Consulting Fee"). The
Consulting Fee shall be payable to Consultant within 30 days following the end
of each month for the Services rendered by Consultant during the previous month.
Consulting Fee shall be payable to Consultant against a valid invoice furnished
by Consultant to Company. Each invoice shall be accompanied by a time record
itemizing the time actually spent by Consultant in performing the Services
during the relevant month. The amount of the Consulting Fee shall be reviewed
periodically by Company's Board of Directors, at its sole discretion.

 

3.1.2.     Shares. Subject to the approval of the Board of Directors of Company,
Company shall issue to Consultant 22,917 Ordinary Shares of Company, par value
NIS 0.10 each, reflecting a price per share of US$2.40, in consideration for any
and all past services provided by Consultant to Company. For the avoidance of
any doubt, Consultant shall not be entitled to and hereby irrevocably waives and
forever relinquishes any entitlement to any compensation (cash or equity) for
any services provided by Consultant to Company (including any of its affiliates)
at any time and under any agreement andlor arrangement.

 

3.1.3.     Expenses. Commencing as of the Effective Date and subject to
Company's prior written approval, Company shall reimburse Consultant for
reasonable and customary out of pocket expenses incurred by Consultant in
connection with the performance of his duties under this Agreement, all in
accordance with Company's policies, as may be amended from time to time. As a
condition to reimbursement, Consultant shall provide Company with copies of all
invoices, receipts and other evidence of expenditures as required by Company's
policies, as may be amended from time to time. Notwithstanding the above,
following Company's prior written approval as set forth above and at Company's
sole discretion, Company may reimburse Consultant for some of the special
expenses incurred by him, prior to the receipt of invoices as set forth above.

 

3.1.4.     Bonus. Consultant shall be entitled to receive a bonus at the end of
each calendar year, as may be determined by Company's Board of Directors, at its
sole discretion (the "Bonus"). The Bonus shall be in cash or equity and based on
the successful achievement of personal objectives by Consultant and on
Consultant's overall performance of his duties and obligations, as determined by
the Board of Directors.

 

3.2.

Consultant shall be solely responsible for the payment of all taxes with respect
to the Services hereunder for which Consultant may be liable, if any, when due.

 

3.3.

Company shall be entitled to withhold, deduct or set-off any amounts due to it
from Consultant or as may be required by, and subject to, applicable law, from
payments due to Consultant hereunder or in connection with this Agreement

 

3.4.

Consultant shall not be entitled to receive any other right, compensation,
reimbursement or payment from Company, other than as expressly stated in this
Section 3.



 

4.

Confidentiality

 

4.1.

Consultant represents and warrants that he will keep the terms and conditions of
this Agreement strictly confidential and will not disclose or provide a copy of
this Agreement or any part thereof to any third person, unless and to the extent
required by applicable law, and except to his attorneys and accountants.

 

4.2.

Any and all information and data of a proprietary or confidential nature,
whether in oral, written, graphic, machine-readable form, or in any other form,
including, without limitation, proprietary,

 

 
2

--------------------------------------------------------------------------------

 

 

Agreement- August 10, 2013

 

 

business, financial, technical, development, product, marketing, sales, price,
operating, performance, cost, know-how and process information, trade secrets,
patents, patent applications, copyrights, ideas and inventions, whether
patentable or not, and all record bearing media containing or disclosing such
information and techniques, disclosed to, or otherwise acquired by Consultant in
connection with this Agreement andlor the provision of the Services and any and
all Proprietary Rights (collectively, "Confidential Information") is and shall
remain the sole and exclusive property of Company.

 

4.3.

At all times, both during the term of this Agreement and thereafter, Consultant
(i) will keep the Confidential Information strictly confidential and will not
disclose it, or any part thereof, or provide any documentation with respect
thereto, or any part thereof, directly or indirectly, to any third party,
without the prior written consent of Company or unless and to the extent
required by applicable law; and (ii) Consultant will not use any Confidential
Information or anything relating to it without the prior written consent of
Company, except and to the extent as may be necessary in the ordinary course of
performing the Services hereunder and in the best interest of Company.
Notwithstanding the foregoing, Consultant shall not be obligated to maintain the
confidentiality of the Confidential Information which: (i) is or becomes a
matter of public knowledge through no fault of Consultant; (ii) is authorized,
in writing, by Company for release; (iii) was lawfully in Consultant's
possession before receipt from Company; or (iv) is lawfully received by
Consultant from a third party without a duty of confidentiality. Consultant
shall protect the Confidential Information by using the same degree of care, but
no less than a reasonable degree of care, typically afforded to such
confidential information. No license under any trademark, patent, copyright or
other intellectual property right is either granted or implied by the disclosing
of Confidential Information by Company to Consultant.

 

4.4.

At all times, both during the term of this Agreement and thereafter, Consultant
will keep in confidence and trust all Confidential Information. In the event of
termination of this Agreement for any reason, or upon Company's earlier request,
Consultant will promptly deliver to Company all materials referred to herein and
Consultant shall not retain or take any materials, or any reproduction thereof
containing or pertaining to Confidential Information.



 

5.

Proprietary Rights; Ownership of Work Product

 

5.1      The Parties hereby agree that any inventions, improvements, patents,
know-how, information and any other intellectual property rights ("Intellectual
Property Rights") belonging to either Consultant or Company prior to the
execution of the Agreement will remain the sole property of Consultant or
Company, respectively. If, in the course of Consultant's engagement with
Company, Consultant incorporates a preexisting work into a Company product,
process or machine, Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicenses) to make, have made, modify,
use, execute, reproduce, display, perform, distribute internally or externally,
sell copies of, and prepare derivative works based upon such preexisting works,
and authorize or sublicense others from time to time to do any or all of the
foregoing. Notwithstanding the foregoing, Consultant hereby agrees that: (i) it
will not incorporate, or permit to be incorporated, preexisting work in any
Company Invention without Company's prior written consent, (ii) the
undersigned's failure to obtain such prior consent shall not affect the grant of
the license relating to the preexisting work.

 

 
3

--------------------------------------------------------------------------------

 

 

Agreement- August 10, 2013

 

 

5.2      Consultant agrees and declares that any and all inventions, ideas,
concepts, works of authorship, discoveries, designs, technology, products,
improvements, derivations, materials, data, compositions of matter,
formulations, processes and techniques, methods of use, delivery or diagnostics,
knowhow, results, proceeds and reports (the "Inventions"), that relate to the
technology or products (either whether current or planned) or business of
Company (as conducted and as proposed to be conducted), conceived, conducted,
designed, developed, reduced to practice, compiled, created, written, authored,
made andlor produced by Consultant, alone or jointly with others, pursuant to,
in connection with, resulting or arising from the provision of services to
Company under this Agreement or otherwise and/or Confidential Information or
using equipment, supplies, facilities or trade secrets of Company (the "Company
Inventions") and any and all right, title and interest in and to Company
Inventions, including without limitation, all intellectual, industrial andlor
proprietary rights (together with Company Inventions, the "Proprietary Rights"),
shall be the sale and exclusive property of Company, its successors and assigns
(for the purpose of this Section, collectively, the "Company"). The Proprietary
Rights shall be promptly reported to Company but otherwise maintained in
confidence by Consultant. All works authored by Consultant pursuant to this
Agreement, including, without limitation, the Proprietary Rights, shall be
deemed "work made for hire". Consultant hereby irrevocably transfers and assigns
to Company, and if and when not otherwise assignable herein, agrees and
undertakes to transfer and assign to Company in the future, all Proprietary
Rights, forever waives any claim, right or demand with respect thereto
(including without limitation for any compensation, royalty andlor reward) and
forever waives and agrees never to assert any and all rights of paternity or
integrity or any right to claim authorship of any Company Invention and/or any
similar right.

 

5.3      Consultant agrees to cooperate fully with Company and its nominees to
perfect the rights referred to herein, including to obtain patents or register
copyrights or trademarks in any and all countries for these Company Inventions,
to provide information, to take all further action and to execute all papers as
Company may desire, all at Company's expense. In the event that Company does not
secure Consultant's signature for any reason, Consultant hereby further appoints
any officer of Company as its duly authorized agent to execute, file, prosecute
and protect the Proprietary Rights before any government agency, court or
authority.

 

6.

Non-Competition; Non-Solicitation

 

Consultant agrees and undertakes that he will not, during the term of his
engagement with Company and for a period of 12 months for sub-section (ii) below
and 24 months for sub-sections (i) and (iii) below, after the later lapses,
directly or indirectly (whether as an owner, an independent contractor,
shareholder, director, partner, manager, agent, employee, advisor or otherwise):
(i) solicit, endeavor to entice away from Company or otherwise interfere with
the relationship between Company and any person or entity who is, or was, a
customer, prospective customer, supplier, contractor, subcontractor or an
executive or consultant of Company; (ii) be employed in, own an interest in,
manage, operate, join, control, or participate in or be connected with, whether
as an officer, executive, partner, shareholder, consultant or otherwise, in any
employment, business or activity that is in any way competitive, or would
otherwise conflict with the business or proposed business of Company, and will
not assist any other person or organization in competing with Company; and (iii)
employ, offer to employ or otherwise engage or solicit for employment any person
who is or was, during the term of his engagement with Company, employee,
consultant or contractor of Company.

 

Consultant acknowledges and agrees that the terms of this Section are reasonable
in scope since Consultant is also a founder and shareholder of Company.

 

7.

Term and Termination

 

7.1.

The term of this Agreement shall commence as of the Effective Date and shall
continue in full force and effect unless terminated by either Party by 1 month
prior written notice to the other Party.

 

7.2.

Notwithstanding anything to the contrary herein, Company may terminate
Consultant's engagement for Cause (as defined below) without advance notice and
without derogating from any other remedy to which Company may be entitled.

 

 
4

--------------------------------------------------------------------------------

 

 

Agreement- August 10, 2013

 

For the purposes of this Agreement, the term "Cause" shall mean any of (i) a
material breach by Consultant of his obligations under this agreement with
Company, which has not been cured (if may be cured) within 14 days of receipt of
written notice of such breach; or (ii) Consultant's willful misconduct, or
action of personal dishonesty, bad faith or breach of trust towards Company or
any of its subsidiaries andlor affiliates; or (iii) the commission by Consultant
of a criminal offense, or fraud or embezzlement against Company andlor any of
its subsidiaries andlor affiliates

 

7.3.

Upon termination of this Agreement, Consultant shall return to Company any and
all documents and materials pertaining to his work with Company and any and all
property of Company that he may have in his possession.

 

7.4.

Termination or expiration of this Agreement shall not affect the rights and
obligations of the Parties accrued prior to the termination or expiration date,
as the case may be. The provisions of Sections 1.4, 2.4, 3.3, 3.4, 4, 5, 6
above, Section 9.6 below shall survive the termination or expiration of this
Agreement.



 

8.

Notices

      If to Company:

Herzliya-Pituach, 46733 Israel

    Fax: +972-9-8866612     Attn: Company's CEO           Jean Elie Kadouche 62
    Boulevard ARAGO     75013 Paris   It to Consultant: France

  

Immune

Pharmaceuticals

Ltd. 15, Aba

Even Blvd.

Industrial Zone

 

All notices shall be given by registered mail (postage prepaid), by facsimile or
email, or otherwise delivered by hand or by messenger to the Parties' respective
addresses as above or such other address as may be designated by notice. Any
notice sent in accordance with this Section 8 shall be deemed received: (i) if
sent by facsimile or email, upon transmission and electronic confirmation of
receipt or (if transmitted and received on a non-business day) on the first
business day following transmission and electronic confirmation of receipt, (ii)
if sent by registered mail, upon 3 days of mailing, and (iii) if sent by
messenger, upon delivery.

 

9.

Miscellaneous

 

9.1.

Further Assurances. The Parties hereby undertake to execute all necessary
documentation and take all further action as may be required in order to fulfill
the purposes of this Agreement.

 

9.2.

Headings; Interpretation. The headings of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
interpreting this Agreement or for any other purpose.

 

9.3.

Entire Agreement. This Agreement, including all schedules and exhibits attached
thereto, constitutes the entire agreement between the Parties with respect to
the subject matter hereof and thereof, and supersedes all prior understandings,
agreements and discussions between them, oral or written, with respect to the
subject matter hereof, including, but not limited to, the Consulting Services
Agreement entered into between Company, Immune Pharmaceuticals Corporation and
Consultant as of December 20,2011.

 

9.4.

Amendment; Waiver. No provision of this Agreement may be amended or modified
unless agreed to in writing and signed by the Parties.

 

The observance of any term hereof may be waived (either prospectively or
retroactively and either generally or in a particular instance) only with the
written consent of the Party against such waiver is sought. No waiver by either
Party at any time to act with respect to any breach or default by the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by such

 

 
5

--------------------------------------------------------------------------------

 

 

Agreement- August 10, 2013

 

 

other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

9.5.

Successors and Assigns; Assignment. Subject to the provisions hereof, this
Agreement shall be binding upon and shall inure to the benefit of the
successors, assigns, heirs, executors and administrators of the Parties. Neither
this Agreement nor any of Consultant's rights, privileges, or obligations
hereunder may be assigned or transferred without Company's prior written
consent.

 

9.6.

Governing Law. This Agreement and any claim related directly or indirectly
hereto shall be governed by and construed in accordance with the laws of the
State of Israel (without regard to the conflicts of law provisions thereof). The
appropriate courts of Tel-Aviv, Israel, shall have exclusive jurisdiction over
any dispute related hereto.

 

9.7.

Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any part of this Agreement is
determined to be invalid, illegal or unenforceable, such determined shall not
affect the validity, legality or enforceability of any other part of this
Agreement; and the remaining parts shall be enforced as if such invalid,
illegal, or unenforceable part were not contained herein, provided, however,
that in such event this Agreement shall be interpreted so as to give effect, to
the greatest extent consistent with and permitted by applicable law, to the
meaning and intention of the excluded provision as determined by such court of
competent jurisdiction.

 

9.S.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original.

 

 

 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

 
6

--------------------------------------------------------------------------------

 

 

Agreement- August 10, 2013

 

 

[Signature Page to Consulting and Services Agreement]

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives to be effective as of the Effective Date.

 

 

 

 

 

 

 

       

Immune Pharmaceuticals Ltd.

Dr. Jean Elie Kadouche

   

Name: Dr. Daniel Teper

November 9th 2013



 

 

 

 

 

 

 

 

 

 

7